Mr. President, your election to the presidency of this
session of the General Assembly is indisputably an
historic moment, which Gabon appreciates fully, since
your country has succeeded Gabon in this post. Thus, I
should like to congratulate you most warmly on behalf
of my delegation and assure you of Gabon’s support
throughout your term. I should also like to express my
gratitude to the Secretary-General for his immense,
bold and tireless actions in favour of the reinvigoration
and the restoration of the prestige of the United
Nations system. Allow me also to pay well-deserved
tribute to the President of the fifty-ninth session of the
General Assembly, His Excellency Mr. Jean Ping,
Minister of State and Minister for Foreign Affairs,
Cooperation and Francophonie of the Republic of
Gabon, for his outstanding contribution to the reform
of our Organization.
The important document adopted last Friday by
the High-level Meeting testifies to this reform effort. I
therefore welcome the fact that you have invited us to
focus our debate on the follow-up to the measures
adopted by the world leaders last week.
Today, 60 years after its creation, the United
Nations has stood the test of time. The dysfunctions
noted recently highlight the need to press ahead with
essential institutional reform. In that connection, a
comment by Montesquieu comes to mind and I quote,
“When a good thing has disadvantages, it is better to
do away with the disadvantages than with the thing
itself.” The author of The Spirit of Laws was
suggesting that we need to make a distinction between
ideals and human endeavour.
More than an end in itself, the reform process
must, whenever necessary, make it possible to adapt
the United Nations to the demands of the times and to
the many complex mandates entrusted to it. In this
context, we should pay particular attention to the
General Assembly. It is the most representative forum
of the international community, a site par excellence
for cooperation, for negotiation and for sharing
responsibilities.
The United Nations is the seat of legitimacy and
moral authority at the international level and it
participates in the ideal of shared destinies of nations
and the peoples of the world. This is why Gabon
reiterates yet again its support for initiatives aimed at a
consensus-based reform of the Security Council, as the
Council’s expansion should derive from the dual need
for representativity and effectiveness.
Once reformed, the United Nations can deal
better with the many challenges facing humankind
today, such as HIV/AIDS, environmental degradation,
terrorism, armed conflicts and poverty. The HIV/AIDS
pandemic, which affects rich and poor nations alike
without distinction, is a serious threat to sparsely-
populated countries such as Gabon. More than ever,
developing countries call upon the international
community to display effective and active solidarity in
order to limit the worst effects of this pandemic.
Since vaccine experiments have not yet been
conclusive, and the therapeutic trials are still
insufficient, efforts must be focused on prevention and
on access to antiretroviral drugs in accordance with the
agreement concluded within the context of the World
Trade Organization. Gabon itself has taken solid
initiatives, ranging from awareness campaigns to the
implementation of action plans such as the
multisectoral strategic plan to combat AIDS, in which
the First Lady of Gabon, Madame Edith Lucie Bongo
Ondimba, is personally involved. We welcome the fact
that the final document of the High-level Meeting
reaffirmed the commitment of the international
community to fight HIV-AIDS, malaria, tuberculosis
and other infectious diseases.
It is undeniable that the global challenges are
numerous and interdependent. Environmental
degradation has become one of the main threats to life
on earth. The consequences of climate change caused
by human activity are at the root of natural disasters
that are unprecedented in scale. The future of
generations to come is thus compromised. It is in this
context that the concept of sustainable development,
which means in fact intergenerational solidarity, must
be made systematic, so as to underlie both public and
private policies.
27

Certainly, the Stockholm conference in 1972 that
led to the establishment of the United Nations
Environment Programme, the Rio Conference on
Environment and Development in 1992 and the
Johannesburg Conference in 2002 were important
stages in the growing awareness of the international
community. But, we can and must do better. The
French proposal aimed at creating a United Nations
organization for the environment, in addition to
existing mechanisms, seems to us in this respect very
timely. We should ensure follow-up to this idea, as
proposed by the final document of the High-level
Meeting. Likewise, following an integrated approach,
we support the actions taken by the International
Organization of la Francophonie to promote the
environment and sustainable development. The most
recent Summit of Heads of State of la Francophonie,
which was held in Ouagadougou from 26 to
27 November 2004, adopted a document along these
lines entitled “A strategic ten-year framework for
biodiversity and the protection of the environment
throughout the francophone area”.
The common heritage of the environment must be
the subject of more ambitious and more generous
international cooperation that seeks to reduce the gap
between two sets of partners that often have
contradictory expectations, that is, on the one hand, the
developed countries, and, on the other, the developing
countries.
What can we say about terrorism, that tentacled
creature, that inscrutable threat, whose ubiquity evades
vigilance and even punitive measures? Friendly
countries have recently endured tragic experiences, and
others, unfortunately, have them nearly every day. It
has to be said that on 11 September 2001 terrorism
sounded the death knell for any feeling of safety.
One of the notable points of the final documents
of the High-level Meeting of last week is the firm and
unambiguous condemnation of terrorism in all its
forms and manifestations. This is notable progress that
will, I am sure, facilitate the efforts of the international
community aimed at adopting a comprehensive
convention on international terrorism, a task on which
the sixtieth session of the General Assembly must
focus and to which it must devote itself.
Wishing to support the efforts of the international
community to stem this scourge, the Head of State of
Gabon has just signed the International Convention for
the Suppression of Acts of Nuclear Terrorism. “Peace
within, peace with others and peace amongst others” is
a tradition on which Gabon prides itself, a tradition
that reflects the purposes and principles of the Charter
of the United Nations.
At the beginning of the third millennium, many
African countries were still in the grip of instability
and armed conflicts. To find a way out of that impasse
and steer towards a more stable and prosperous Africa,
African heads of State and Government set up
mechanisms within the African Union such as the
Peace and Security Council, which seeks to manage
political crises and intra-State conflicts. The objective
of the African States is to equip themselves with the
means to ensure their own security. It is clear that
regional mechanisms cannot manage indefinitely
without bilateral agreements, multilateral cooperation
and other relevant alliances. In this respect, allow me
to commend the active role taken by the United
Nations in maintaining peace in Africa, particularly in
the Democratic Republic of the Congo, Côte d’Ivoire
and the Sudan.
We also note with satisfaction NATO’s
willingness to accept the unprecedented invitation of
the African Union, made by the Chairman of the
Commission, Alpha Oumar Konaré.
Allow me also to stress here the role played by
Gabon in all of these peace processes, which have
resulted in a gradual improvement in the security
situation on the continent. The President of the
Republic of Gabon, El Hadj Omar Bongo Ondimba,
has been fully involved, along with his African peers,
in the resolution of African crises — consistently
offering his good offices and mediation services
whenever requested.
Given the current situation in the Sudan, with the
tragic death of the Vice-President, John Garang, the
international community as a whole must ensure that
the ceasefire agreement signed in January 2005
holds — a necessary condition for the consolidation of
peace and peacebuilding. I call on the parties
concerned to respect their commitments in order that
the peace process now under way may be concluded.
With respect to Central Africa, we welcome the
relative calm seen in countries that were recently in
crisis, particularly in the Central African Republic,
Burundi and the Democratic Republic of the Congo. I
should like here to welcome the conclusion of the
28

electoral process in Burundi and to express thanks for
the contribution made by the United Nations, the
African Union and South Africa.
Gabon, which made its own modest contribution
to the process, humbly encourages all of the new
leaders to display political clear-sightedness and
tolerance, with a view to the achievement of lasting
peace. Their decision to create a Peacebuilding
Commission will no doubt help to enhance the United
Nations peacekeeping machinery.
As regards the economy, I need hardly recall that
debt represents a major handicap for our countries.
Indeed, nearly a third of our financial resources are
devoted to debt servicing. Thus once again we would
draw the attention of the international community to
the specific situation involving the indebtedness of
middle-income countries like Gabon.
Indeed, Gabon remains the only country in sub-
Saharan Africa classified as a high-level middle-
income country, thus making it ineligible for the
Heavily Indebted Poor Countries (HIPC) Debt
Initiative, despite the political and economic reforms
under way for more than a decade. The current surge in
the price of oil — our State’s main budget resource —
further fuels the illusion of a monetary surplus and
does not really help us in the area of development
financing, since the oil bonus basically goes to service
external debt.
It is true that at the Gleneagles, United Kingdom,
summit last July, endorsing the London Declaration of
11 June 2005, the G-8 countries and other donors
undertook important commitments. Gabon, for its part,
would like to see those commitments translated into
action, so as to increase the likelihood of achieving the
Millennium Development Goals, to which my country
is particularly committed.
I also welcome the fact that the summit’s final
document recognized the urgent need to redouble
efforts to achieve development objectives agreed at the
international level, including the Millennium
Development Goals.
In conclusion, I should like to express the hope
that the work of the General Assembly at its sixtieth
session will be crowned with success, so that together
we can work to bring about a community of peoples
and nations living in peace, security and stability. May
God inspire our work.